I am doubly honoured to address the General Assembly today: on account of being in this loftiest of venues, and because I am speaking on behalf of the new Government of Mexico, elected to power less than one year ago. That Government is led by Andres Manuel Lopez Obrador, whose purpose is to lead the fourth transformation of Mexico.
In its history, Mexico has undergone three major transformations: the first was the independence of the country; the second was a liberal reform headed by Benito Juarez and the restoration of the Republic; and the third was the Mexican Revolution. Today we are undergoing our fourth transformation, which means not only a change of Government but a change of regime in Mexico.
What does this fourth transformation propose? When President Lopez Obrador asked himself how to summarize it, he said that it means, first of all, bringing an end to corruption in Mexico, separating economic power from a political power, establishing respect for our legal norms and austerity, and forging a relationship with society that is different from what has been seen over recent years.
Secondly, we wish to significantly decrease inequality in our country because, as Members are aware, we still have more than 52 million people living in poverty despite being one of the largest economies in the world, with an expansive and successful export base. Reducing inequality is therefore our second great objective.
The third is accelerating economic growth on the basis of self-confidence, productivity, innovation, organizational capacity and global presence. This is what Mexico is doing today.
The fourth objective, building on the other three, is to make Mexico a safe society where Mexican families can enjoy peace and security.
In brief, Mexico has reclaimed its self-confidence. Today I would like to inform the Assembly that strengthening, broadening and deepening our involvement with effective multilateralism is among our top priorities. We are well aware that these are difficult times, with many challenges and risks to global coexistence and international security and peace. The moment is therefore right for this renewed Mexico, once again sure of itself, to participate broadly, deeply and intensively in strengthening the multilateral order and its objectives.
Mexico therefore recently presented itself as a candidate for a term on the Security Council starting in 2021. Moreover, in many of the most important areas of endeavour among Mexico’s priorities, we have sought the support of the United Nations in recent months and we will continue to do so by pursuing and participating in the struggles that all of us represented here seek to overcome.
I must say, first and foremost, that our foreign policy and participation in the United Nations will be guided by the principles of Mexican foreign policy: non-intervention, the self-determination peoples and the peaceful resolution of disputes. This is why, in the context of Latin America and the Caribbean, I express Mexico’s opposition to such measures as the embargo against Cuba and the imposition of sanctions against countries, and we advocate dialogue and communication whereby peoples and nations can resolve their differences. Peace can be achieved through political means, not through the use of force.
We are committed to upholding and promoting the values of freedom and human rights. Mexico will contribute, and with great determination, in response to the appeal by Secretary-General Antonio Guterres that we step up climate action and redouble our efforts. We have already put forth additional actions, in the belief that this is a matter of life or death for humankind, so there is no room for delay or excuses when it comes to making these commitments.
Mexico will also engage vigorously in seeking and promoting solutions to the issues of migration and inequality that we are confronting in various regions around the world. Suffice it to say that the number of migrants so far this year in Central America and Mexico has broken recent records. We are talking more than 1.3 million people on the move, placing us among the regions with highest number of migrants in the world.
Mexico requested the support of the United Nations — and I would like to take this opportunity to thank the Secretary-General for his support — through the United Nations Economic Commission for Latin America and the Caribbean, which is the body at the disposal of the peoples of Latin America and the Caribbean, to develop a comprehensive development plan for southern Mexico, Guatemala, Honduras and El Salvador, which was presented yesterday with the participation and support of 18 United Nations entities and, so far, 35 countries. I mentioned the concept of effective multilateralism because we fully subscribe to multilateralism and believe it is the most efficient tool at our disposal to resolve the major problems facing the world today.
With regard to migration, we believe that coercive measures have no prospect of success. We believe that migration should be a choice, not forced by insecurity or, primarily, by poverty. We therefore have great expectations for the aforementioned comprehensive development plan. For the time being, Mexico has stepped up its cooperation in the plan’s implementation by a factor of five this year, by which we wish to show that through committed and decisive participation by several countries we can create, in the region I just outlined, over 60,000 jobs in one year. These efforts will create real opportunities for people where they live, meaning they will not be forced to migrate.
I would also like to express our gratitude to the United Nations and affirm that we will continue partnering with the United Nations to ensure transparency in important decision-making by the Mexican Government in the months and years ahead with a view to accelerating development. We invited the United Nations Office for Project Services and several agencies of the United Nations to partner with us in the great struggle to end corruption. Together we are making progress, and we will continue to do so.
Just a few days ago, I said that the Government of Mexico considers itself a feminist Government. We will endeavour to prove as much through our commitments and actions over the years ahead. We believe that gender equality is at the very foundation of an equitable society. It is impossible to change society without a deep and far-reaching commitment to gender equality. That is why I say to the Assembly today that the Government of Mexico will support all efforts under the Beijing+25 and United Nations initiatives under way.
I should also like to state that we are in favour of measures to ensure no one is persecuted for their sexual orientation. Our Government is and will continue to be active, determined and resolved in favour of protecting the freedoms and rights of all persons, including with respect to their sexual orientation. Persecution is divisive and exclusion destroys hope. We must therefore remain committed and uphold the human rights and freedoms of all.
We believe that it is necessary to step up efforts to effectively protect the cultural heritage of all peoples, hence Mexico’s active participation under the UNESCO Convention Concerning the Protection of the World Cultural and Natural Heritage. Mexico has made it clear in many settings that the international community must not allow the looting of the historical and cultural heritage of peoples. We will therefore continue devoting concerted effort to that end. We will join forces with other peoples and nations represented here having expressed similar concerns.
We remain concerned at, and actively engaged in, the fight against terrorism and recall that, as recently as August, we jointly suffered the effects of the tragedy in El Paso, Texas, where Mexican men and women were among the victims. That tragic event was, according to the perpetrator, linked to, indeed inspired by, that in Christchurch, New Zealand. We must therefore be conscious that, as the Secretary-General has pointed out, there is a strong connection between white supremacy and ideologies involving the replacement of civilizations. We must therefore join together to tackle them. That means not only prevention, that we take all possible measures to ensure such incidents do not continue to occur, but also charge headlong into the battle of cultures and civilizations so as to prevent the further spread of such ideas, which threaten the very pillars of peaceful coexistence, both within our countries and at the global level. The individual who perpetrated that attack uploaded a document 20 minutes before carrying it out stating that the Latino community was his target, similar to what was done in Christchurch against the Muslim community. Mexico will therefore participate resolutely together with several countries present here and United Nations entities to tackle this threat to coexistence and the very existence of democracy, to which all States Members of the United Nations are committed.
As I was saying, we are working to make Mexico a safer and fairer society, and to strengthen multilateralism the world over. We take a critical view of the current state of affairs. We must strengthen multilateralism and contain the growing trend towards unilateralism. It is this critical perspective we wish to bring to bear as a member of the Security Council. That is why we are here with all our fellow Members and will make reform proposals over the months ahead.
However, we are conscious that the United Nations and multilateralism must be strengthened, being as they are the arena for the pursuit of the world’s worthiest causes.
I should like to conclude by saying that Mexico has recovered its self-confidence. Mexico has strengths to share with its fellow Member States. Mexico supports such causes as those highlighted by the Secretary-General in his opening address to the General Assembly (see A/74/PV.3). And we have everything necessary to, in the next generation, make great progress through multilateralism anchored in the United Nations. I would like to conclude by reading some verses from the poet-king Nezahualcoyotl:
“With what should I go?
Will I leave nothing behind me on the earth?
How should my heart act?
Did we come to live in vain, perhaps?
To sprout here on the earth?
Let us leave at least flowers!
Let us leave at least songs!”